Title: To James Madison from David Howell, 15 June 1801
From: Howell, David
To: Madison, James


Sir,
Providence June 15. 1801
Your Letter of the 2d Instant enclosing for me the Presidents Commission of Attorney of the United States for this District came duly to hand.
Please to inform the President that I have accepted that Trust & taken my engagement accordingly.
Ever since my return from the old Congress, even during the publication of the most virulent abuse of Mr. Jefferson, you may learn by enquiry, that I have remained his unshaken Friend & Supporter & have not ceased to declare on all suitable occasions that he stood higher in my estimation as a man, Philosopher & Patriot than any other man in the U. States—that I believed his integrity to be incorruptible & his abilities unequalled. This unqualified Support of Mr Jefferson tho given without reference to any party was at length construed into a direct opposition to the late Administration, (under which I had held an honorable & lucrative appointment) & produced against me the accusation of Ingratitude with which I was unceasingly reproached (an accusation which needs only to be made to produce a deep wound on an ingenuous mind) so that from delicacy of Situation I had only to chuse to suffer myself to be Swept away by the current which set very Strong here on the late Election.
I entreat you, however, to assure the President that I sincerely rejoice in his present elevation to the Helm of Goverment; & devoutly implore the ruler of all things to succeed his honest efforts for uniting all wise & good men in the cause of Republicanism & Federalism which is one & indivisible. With great consideration, I have the Honor to be your Obedt. Servt.
David Howell.
 

   
   RC (PHC). Docketed by JM.


